Citation Nr: 1637806	
Decision Date: 09/27/16    Archive Date: 10/07/16

DOCKET NO.  10-46 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to posttraumatic stress disorder (PTSD). 
 
2.  Entitlement to service connection for vascular disease, to include as secondary to PTSD.

3.  Entitlement to automobile or adaptive equipment or adaptive equipment only. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Forde, Associate Counsel 

INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from August 1969 to September 1971, to include service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut. 

In July 2014, the Board remanded the claims for additional development. 

At the time of the July 2014 Remand, the Board indicated that the issue of entitlement to specially adapted housing or a special home adaption had been raised by the record in a June 2010 application, but had not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See June 2010 VA Form 26-4555.  The claims folder does not indicate that the application has been adjudicated.  Therefore, the matter is again referred to the AOJ for appropriate consideration.  38 C.F.R. § 19.9(b).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

In his October 2010 substantive appeal (VA Form 9), the Veteran requested a videoconference hearing before a Veterans Law Judge.  He was then scheduled for a videoconference hearing in September 2011.  However, in his August 2011 correspondence, he declined the videoconference hearing and requested a Travel Board hearing.  In April 2013, the Veteran again requested a Board hearing.  The Veteran has a right to a hearing, but one has not yet been held.  38 C.F.R. 
§ 20.700(a) (2015).  There is no evidence in the record that the hearing request has been withdrawn.  A remand is therefore necessary to schedule the requested hearing. 
Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing.  The Veteran and his representative should be notified in writing of the date, time, and location of the hearing.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

